DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment, filed on March 22 of 2021, has been entered.  Claims 1-4, 7, 14, 17 and 20 have been amended.  Claim 15 has been cancelled.  Claim 21 has been added.  Claims 1-14 and 16-21 are still pending in this application, with claims 1, 17 and 21 being independent.

It is noted that the newly submitted amendment to the abstract was not be provided in a separate sheet, as required by 37 CFR 1.72.  See MPEP § 608.01(b).  The applicant is advised that, to expedite prosecution the amendment to the abstract has been entered; however, a new abstract on a separate sheet, including no other part of the application or other material, must be provided before the application is considered in condition for allowance.

Response to Arguments
The indicated allowability of claims 4-6, 10, 12, 13, and 15-20 is withdrawn in view of the newly discovered reference to U.S. Pat. 3,662,164 (WOOD).  Rejections based on the newly cited reference follow.

Applicant’s arguments have been considered but are moot in light of the new ground of rejection presented in the instant Office Actions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-14 and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention. 

Dependent claim 12 is indefinite as it attempts to define the “second mounting tab” as extending through the “second aperture” defined by the “second mounting tab”; it is not clear how could the claimed “second mounting tab” extend through itself.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 12 as defining the “second fastener” as extending through the second aperture defined by the second mounting tab.

Dependent claims 13 and 14 are rejected at least for their dependency on indefinite dependent claim 12, as previously detailed.

Dependent claim 16 is indefinite as it depends on canceled claim 15.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the 

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 12.	The lighting fixture of claim 11, wherein the clamping bracket is secured to the mounting surface via a first fastener and a second fastener, the first fastener extending through the first aperture defined by the first mounting tab, the second fastener extending through the second aperture defined by the second mounting tab.

CLAIM 16.	The lighting fixture of claim [[15]]1, wherein the portion of the sidewall is positioned within a recess defined by the one or more drivers.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-12, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WOOD (U.S. Pat. 3,662,164).

Regarding independent claim 1, WOOD discloses a lighting fixture 1/2 (as seen in Figure 1) including one or more drivers 26 (as seen in Figure 7); a mounting surface 1 (inner surface of element 1, as seen in Figure 1); and a clamping bracket 5 (as seen in Figure 2) configured to secure the one or more drivers 26 (see lines 67-72 of column 1) to the mounting surface 1 (see lines 67-72 of column 1), the clamping bracket 5 defining a coordinate system comprising a lateral axis (axis extending into the page, as seen in Figure 3), a transverse axis orthogonal to the lateral axis  (axis extending from left to right, as seen in Figure 3) and an elevation axis orthogonal to both the lateral axis and the transverse axis (axis extending up and down, as seen in Figure 3), the clamping bracket 5 having a body 9 (bottom portion of element 9, as seen in Figure 3); one or more sidewalls 6/9a (as seen in Figure 3) extending from the body 9 such that a portion of the one or more sidewalls 6/9a (as seen in Figure 3) contact the one or more drivers 26 (as seen in Figure 7); a first arm 7 (as seen in Figure 2) extending from the body 9 (as seen in Figure 2); and a second arm 8 (as seen in Figure 2) extending from the body 9 (as seen in Figure 2), wherein when the one or more drivers 26 are secured to 1 via the clamping bracket 5 (as seen in Figure 7), the first arm 7 and the second arm 8 are each bent relative to the body 9 (as seen in Figure 7). 

Regarding dependent claim 2, WOOD further discloses a driver casing 1 configured to accommodate the one or more drivers 26 (as seen in Figure 1), wherein the mounting surface 1 is connected to the driver casing 1 (as seen in Figure 7). 

Regarding dependent claim 3, WOOD further discloses the clamping bracket 5 further includes a first sidewall 6 (as seen in Figure 2) extending from the body 9; and a second sidewall 9a (portion of element 9 including element 9a, as seen in Figure 2) extending from the body 9 (as seen in Figure 2), the second sidewall 9a spaced apart from the first sidewall 6 along the transverse axis (as seen in Figure 3). 

Regarding dependent claim 7, WOOD further discloses the first arm 7 and the second arm 8 are movable along the elevation axis between a first position and a second position (inherent, as the arms are moved when the bracket is attached/detached from the mounting surface). 

Regarding dependent claim 8, WOOD further discloses the clamping bracket 5 further includes a first mounting tab 7b (as seen in Figure 2) extending from the first arm 7 (as seen in Figure 2); and a second mounting tab 8b (as seen in Figure 2) extending from the second arm 8 (as seen in Figure 2). 

Regarding dependent claim 9, WOOD further discloses when the first arm 7 and the second arm 8 are in the first position, a first gap is defined between the first mounting tab 7 and the mounting surface 1 (as seen in Figure 8); and a second gap is 8 and the mounting surface 1 (as seen in Figure 8). 

Regarding dependent claim 10, WOOD further discloses when the first arm 7 and the second arm 8 are in the second position, the first mounting tab 7b contacts the mounting surface 1 such that the first arm 7 is bent relative to the body 9 (as seen in Figure 9); and the second mounting tab 8b contacts the mounting surface 1 such that the second arm 8 is bent relative to the body 9 (as seen in Figure 9). 

Regarding dependent claim 11, WOOD further discloses the first mounting tab 7b defines a first aperture 7c (as seen in Figure 2); and the second mounting tab 8b defines a second aperture 8c (as seen in Figure 2). 

Regarding dependent claim 12 (as best understood), WOOD further discloses the clamping bracket 5 is secured to the mounting surface 1 via a first fastener 18 (as seen in Figure 7) and a second fastener 18 (as seen in Figure 7), the first fastener 18 extending through the first aperture 7c defined by the first mounting tab 7b (see lines 51-57 of column 2), the second mounting tab 18 extending through the second aperture 8c defined by the second mounting tab 8b (see lines 51-57 of column 2).
 
Regarding dependent claim 14 (as best understood), WOOD further discloses one or more wires electrically connected to the one or more drivers 26 (inherent, as such wires are required for operation of the disclosed apparatus), wherein the body 9 defines one or more apertures 6b/6c (as seen in Figure 2) configured to accommodate the one or more electrical wires (while elements 6b and 6c are not specifically disclosed 

Regarding dependent claim 16 (as best understood), WOOD further discloses the portion of the sidewall 6/9a is positioned within a recess defined by the one or more drivers 26 (as seen in Figure 8). 

Regarding independent claim 17, WOOD discloses a lighting fixture 1/2 (as seen in Figure 1) including one or more drivers 26 (as seen in Figure 7); a mounting surface 1 (inner surface of element 1, as seen in Figure 1); and a clamping bracket 5 (as seen in Figure 2) configured to secure the one or more drivers 26 (see lines 67-72 of column 1) to the mounting surface 1 (see lines 67-72 of column 1), the clamping bracket 5 defining a coordinate system comprising a lateral axis (axis extending into the page, as seen in Figure 3), a transverse axis orthogonal to the lateral axis  (axis extending from left to right, as seen in Figure 3) and an elevation axis orthogonal to both the lateral axis and the transverse axis (axis extending up and down, as seen in Figure 3), the clamping bracket 5 having a body 9 (bottom portion of element 9, as seen in Figure 3); a sidewall 6/9a (as seen in Figure 3) extending from the body 9 such that a portion of the sidewall 6/9a (as seen in Figure 3) contact the one or more drivers 26 (as seen in Figure 7); a first arm 7 (as seen in Figure 2) extending from the body 9 (as seen in Figure 2); and a second arm 8 (as seen in Figure 2) extending from the body 9 (as seen in Figure 2), wherein when the one or more drivers 26 are secured to the mounting surface 1 via the clamping bracket 5 (as seen in Figure 7), the first arm 7 and the second arm 8 are each bent relative to the body 9 (as seen in Figure 7). 

Regarding dependent claim 18, WOOD further discloses the portion of the sidewall 6/9a is positioned within a recess defined by the one or more drivers 26 (as seen in Figure 8). 

Regarding dependent claim 19, WOOD further discloses the clamping bracket 5 further includes a first mounting tab 7b (as seen in Figure 2) extending from the first arm 7 (as seen in Figure 2); the first mounting tab 7b defines a first aperture 7c (as seen in Figure 2); a second mounting tab 8b (as seen in Figure 2) extending from the second arm 8 (as seen in Figure 2); and the second mounting tab 8b defines a second aperture 8c (as seen in Figure 2). 

Regarding dependent claim 20, WOOD further discloses a driver casing 1 configured to accommodate the one or more drivers 26 (as seen in Figure 1), wherein the mounting surface 1 is connected to the driver casing 1 (as seen in Figure 7). 

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WOOD (U.S. Pat. 3,662,164).

Regarding dependent claim 4, WOOD explicitly discloses all the limitations of the claim, as previously detailed, further disclosing the first sidewall 6 includes a first projection 7 (portion of element 7 extending parallel to element 9a); a second projection 8 (portion of element 8 extending parallel to element 9a) spaced apart from the first projection 7 along the lateral axis (as seen in Figure 2); and a crossbar (portion of element 6 extending between element 7 and 8) extending along the lateral axis between the first projection 7 and the second projection 8 (as seen in Figure 2)
WOOD fails to disclose the second sidewall 9a including a first projection, a second projection spaced apart from the first projection along the lateral axis, and a crossbar extending along the lateral axis between the first projection and the second projection.
However, it has been long held by the courts that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the second sidewall 9a with the same structure as the first sidewall 6 (i.e. a first projection 7, a second projection 8 spaced apart from the first projection 7 along the lateral axis, and a crossbar extending along the lateral axis between the first projection 7 and the second projection 8); one would have been motivated to achieve the predictable result of providing a more secure arrangement for holding the one or more drivers 26.

Regarding dependent claim 5, WOOD explicitly discloses, or suggest in light of the knowledge available to one of ordinary skill in the art at the time the invention as made, all the limitations of the claim, as previously detailed, further disclosing a distance between the first projection 7 and the second projection 8 corresponds to a width of the one or more drivers 26 (as seen in Figure 8). 

Regarding dependent claim 6, WOOD explicitly discloses, or suggest in light of the knowledge available to one of ordinary skill in the art at the time the invention as made, all the limitations of the claim, as previously detailed, except when the one or more drivers 26 are secured to the mounting surface 1 via the clamping bracket 5 (as seen in Figure 8), the first projection 7 and the second projection 8 contact opposing sides of the one or more drivers 26.
However, it has been long held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to adjust the distance between the first projection 7 and the second projection 8 such that they contact opposing sides of the one or more drivers 26, to achieve the predictable result of providing a more secure arrangement for holding the one or more drivers 26.

Regarding dependent claim 13, WOOD explicitly discloses all the limitations of the claim, as previously detailed, further disclosing the clamping bracket 5 being formed from metal (see lines 49-52 of column 3).

However, the Examiner takes Official Notice of the use and advantages of aluminum, specifically for manufacturing brackets, are old and well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to manufacture the patented clamping bracket 5 of WOOD of aluminum, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  One would have be motivated to achieve the predictable result of forming the clamping bracket 5 of a relatively cheap material having good bendability and high thermal conductivity.

Regarding independent claim 21, WOOD discloses a lighting fixture 1/2 (as seen in Figure 1) including one or more drivers 26 (as seen in Figure 7); a mounting surface 1 (inner surface of element 1, as seen in Figure 1); and a clamping bracket 5 (as seen in Figure 2) configured to secure the one or more drivers 26 (see lines 67-72 of column 1) to the mounting surface 1 (see lines 67-72 of column 1), the clamping bracket 5 defining a coordinate system comprising a lateral axis (axis extending into the page, as seen in Figure 3), a transverse axis orthogonal to the lateral axis  (axis extending from left to right, as seen in Figure 3) and an elevation axis orthogonal to both the lateral axis and the transverse axis (axis extending up and down, as seen in Figure 3), the clamping bracket 5 having a body 9 (bottom portion of element 9, as seen in Figure 3); a first sidewall 6 (as seen in Figure 3) extending from the body 9 (as seen in Figure 3); a second sidewall 9a (as seen in Figure 3) extending from the body 9 (as seen in Figure 9a spaced apart from the first sidewall 6 along the transverse axis (as seen in Figure 3); a first arm 7 (as seen in Figure 2) extending from the body 9 (as seen in Figure 2); and a second arm 8 (as seen in Figure 2) extending from the body 9 (as seen in Figure 2); wherein the first sidewall 6 includes a first projection 7 (portion of element 7 extending parallel to element 9a); a second projection 8 (portion of element 8 extending parallel to element 9a) spaced apart from the first projection 7 along the lateral axis (as seen in Figure 2); and a crossbar (portion of element 6 extending between element 7 and 8) extending along the lateral axis between the first projection 7 and the second projection 8 (as seen in Figure 2), and wherein when the one or more drivers 26 are secured to the mounting surface 1 via the clamping bracket 5 (as seen in Figure 7), and the first arm 7 and the second arm 8 are each bent relative to the body 9 (as seen in Figure 2).
WOOD explicitly discloses all the limitations of the claim, as previously detailed, except the second sidewall 9a including a first projection; a second projection spaced apart from the first projection along the lateral axis; and a crossbar extending along the lateral axis between the first projection and the second projection.
However, it has been long held by the courts that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the second sidewall 9a with the same structure as the first sidewall 6 (i.e. a first projection 7, a second projection 8 spaced apart from the first projection 7 along the lateral axis, and a crossbar extending along the lateral 7 and the second projection 8); one would have been motivated to achieve the predictable result of providing a more secure arrangement for holding the one or more drivers 26.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kruger (U.S. Pat. 2,740,883), Stockwell et al. (U.S. Pat. 3,463,917), Ruud et al. (U.S. Pat. 6,974,230), Gabrius et al. (U.S. Pat. App. Pub. 2007/0109795), Bolscher (U.S. Pat. App. Pub. 2012/0069557), Luegge (U.S. Pat. App. Pub. 2012/0250311), Carney et al. (U.S. Pat. 8,616,720), Verfuerth et al. (U.S. Pat. 8,858,018), Wang (U.S. Pat. 9,488,353), Pearson et al. (U.S. Pat. 9,897,294), Buck et al. (U.S. Pat. 10,113,728), and White et al. (U.S. Pat. 10,415,789) disclose illumination devices including a casing having at least one supporting surface, and at least one light source powered by a driver circuit, such driver circuit coupled to the supporting surface by a clamping bracket defined by an elongated body extending across the driver circuit, a plurality of sidewalls projecting from respective opposite sides of the elongated body, and arms provided at the ends of the elongated body. The clamping bracket is fixed to the supporting surface by fasteners extending through a hole formed in tabs included in the arms of the body.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875